Fourth Court of Appeals
                               San Antonio, Texas
                                      June 15, 2018

                                   No. 04-16-00791-CR

                               Margaret L. KNOBLAUCH,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR10598
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED.
Further requests for extension of time will be disallowed.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court